184 F.2d 670
Eva PETERS, Administratrix, Appellant,v.BALTIMORE & OHIO RAILROAD COMPANY, Appellee.
No. 11083.
United States Court of Appeals Sixth Circuit.
October 5, 1950.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division at Cleveland; Emerich B. Freed, Judge.
Davis, Davis & Handelman, Cleveland, Ohio, N. D. Davis, Cleveland, Ohio, of counsel, for appellant.
Baker, Hostetler & Patterson, Cleveland, Ohio, Dwight Buss, Cleveland, Ohio, of counsel, for appellee.
Before HICKS, Chief Judge, and SIMONS and McALLISTER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above-entitled cause and the oral arguments heard therein.


2
It is hereby ordered that the dismissal of the said cause in the District Court, D.C., 9 F.R.D. 548, by reason of the running of the Ohio statute of limitations, be, and it is hereby, affirmed, upon the reasoning of the District Judge in the memorandum filed therein October 28, 1949.


3
It is so ordered.